Citation Nr: 0829237	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-28 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pes planus with hallux valgus and deformity of the 
third toe bilaterally.

2.  Entitlement to service connection for right hand 
arthritis.

3.  Entitlement to service connection for right knee 
arthritis, to include as secondary to service connected foot 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1985 and from February 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In March 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO, a transcript of 
which is of record.  

The issue of entitlement to service connection for right knee 
arthritis, to include as secondary to service connected foot 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus with hallux valgus and 
deformity of the third toe bilaterally is manifested by pain 
which radiated out from the great toe metatarsophalangeal 
joints, as well as pain in the longitudinal arches, and pain 
under the heels; with 30 degrees of lateral deviation of the 
great toe on the right foot, and 20 degrees lateral deviation 
on the left foot.

2.  Arthritis of the right hand was not manifested during the 
veteran's service or to a compensable degree within one year 
of discharge from active military service.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 10 percent, but no 
higher, for bilateral pes planus with hallux valgus and 
deformity of the third toe bilaterally have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.71a, Diagnostic Code 
5276 (2007).

2.  Arthritis of the right hand, was not incurred in or 
aggravated by active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial rating claims

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  This appeal arises from an initial grant of 
service connection, which assigned the initial disability 
evaluation.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  The Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question for the disability at 
issue. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The veteran's bilateral pes planus with hallux valgus and 
deformity of the third toe bilaterally is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a. Under 
Diagnostic Code 5276 for flatfoot, acquired.  Under 
Diagnostic Code 5276, a non-compensable (zero percent) rating 
is for application when there is mild disability relieved by 
built-up shoe or arch support.  A 10 percent rating is for 
application when there is moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, either bilaterally or unilaterally.  A 30 percent 
rating is for application when there is severe bilateral (or 
20 percent for severe unilateral) disability with objective 
evidence of marked deformity such as pronation or abduction, 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.

At a February 2003 VA examination, it was noted that the 
veteran wore special orthotic shoes.  The veteran reported 
pain in his feet with any long standing.  There were no 
flare-ups and this was noted as stable.  The examination 
showed he had deformity of both feet.  He had bilateral 
hallux valgus deformity and he had the third toe tucked under 
the second and fourth toes bilaterally.  The veteran could 
wiggle his toes and had full range of motion of the ankles.  
The examiner noted no significant pain with these movements.  
There was no fatigue, weakness or lack of endurance noted.  
There was no painful motion, no edema, no instability, no 
weakness, or tenderness.  Gait and weight bearing appeared to 
be normal.  There were no calluses seen in the examination.  
There was no skin or vascular changes.  The veteran could 
raise up on his toes, but it was quite painful.  He could 
rock back on his heels.  There was no hammertoe, high arch or 
claw foot.  He did have deformity of his toes with the third 
toe being forced below the second and fourth toes 
bilaterally.  The veteran had flattening of the longitudinal 
arches bilaterally.  

Weight bearing and non-weight bearing alignment of the 
Achilles tendons appeared to be the same and no manipulation 
was needed.  There was no valgus deformity of the foot.  
Forefoot and mid-foot mal-alignment not seen.  The veteran 
had bilateral hallux valgus with angulation of 15 degrees 
bilaterally.  

Medical records from Steven H. Turner, M.D., dated March 2003 
show the veteran was seen for bilateral foot pain.  The 
examination revealed no effusion, erythema, or warmth.  There 
were some flexion contractures of the toes.  In September 
2003, the veteran was prescribed a right ankle brace for 
posterior tendonitis from the Raleigh Foot Center.

Treatment records dated November 2003 to July 2004 from the 
Raleigh Foot Center show the veteran's continued complaints 
of foot pain.  The veteran received injections in his feet as 
well as medication and shoe inserts.  

At an October 2006 VA examination, the veteran reported pain 
that was present all the time, but minimal without weight 
bearing.  He stated it was dramatically increased by weight 
bearing.  If he walked on a hard surface he was only able to 
walk for about a half hour or so.  He noted no particular 
swelling.  He has had injections in his feet.  He had pain 
which radiated out from the great toe metatarsophalangeal 
joints, as well as pain in the longitudinal arches, and pain 
under the heels.  The veteran reported flare-ups occurred 
when he did excessive walking.  The veteran used bilateral 
inserts on the left foot and a shoe insert on the left foot, 
and a brace, which also encompassed his ankle, on the right 
foot because of the problems with the ankles.  

The examination showed bilateral pes planus and bilateral 
hallux valgus with 30 degrees of deviation of the great toe 
on the right foot, and 20 degrees deviation on the left foot.  
These were both laterally.  There were hammertoes noted of 
all the second, third, and fourth toes of both feet, and 
there was a crossover of the second and third toes of the 
right foot, but not of the left.  There was some tenderness 
under both the transverse and the longitudinal arches of both 
feet.  There was a valgus deformity of both feet at about 10 
degrees noted in the hind foot.  Motion of all toes was 
normal, full, and equal.  The pain was with palpation only.  
The veteran's gait was noted as normal.  There was no 
evidence of any calluses on the feet.  The examiner did not 
see any abnormal shoe wear patterns.  There was no tissue 
breakdown.  The skin and vascular examination were noted as 
essentially unremarkable.  There was no change in the 
examination with repetitive motion.  The Achilles tendon 
alignment could be re-aligned manually without weight 
bearing.  There was no pain with manipulation.  There was no 
dorsiflexion of the first metatarsophalangeal joints 
bilaterally.  X-rays of the feet done recently have shown no 
evidence of arthritis, but in the past have shown the pes 
planus.  

At his March 2007 Travel Board hearing, the veteran testified 
that he wore orthotics in his shoes and an ankle brace on his 
right foot.  The veteran indicated he received treatment for 
his feet at the Raleigh Foot Center and was last treated in 
March 2006 which was the last time he had injections.  He 
stated the injections would last approximately six to eight 
months.

Social Security Administration records show that the 
veteran's disability began in September 2002 with a primary 
diagnosis of right shoulder impingement and a secondary 
diagnosis of carpal tunnel syndrome.  Medical records 
associated with the Social Security records show that the 
veteran was treated at the Raleigh Foot Center by Kirk 
Woelffer, M.D., for chronic pain in his ankles and feet, 
tendonitis, plantar fasciitis and hallux valgus.  As a result 
of these treatments, Dr. Woelffer reported the veteran was 
limited to standing and walking less than one hour in an 
eight hour work day, could not use his feet for repetitive 
movements as in operating foot controls, could not lift more 
than 10 pounds occasionally, could not climb, and was limited 
to occasional balancing, stooping, kneeling, crouching, and 
crawling.

The veteran's symptoms of his pes planus with hallux valgus 
and deformity of the third toe bilaterally is most consistent 
with a 10 percent disability rating.  The veteran is 
currently rated at a noncompensable disability rating, which 
is warranted when symptoms are relieved by built-up shoe or 
arch support; however, the veteran has been provided with 
orthotics to provide arch support and has reported on 
numerous occasions consistent pain, minimal without weight 
bearing.  As noted above, a 10 percent disability rating is 
warranted when the weight-bearing line is over or medial to 
great toe, there is inward bowing of the tendo achillis or 
pain on manipulation and use of feet.  In this case, the 
veteran reported pain which radiated out from the great toe 
metatarsophalangeal joints, as well as pain in the 
longitudinal arches, and pain under the heels.  The veteran 
also used bilateral inserts on the left foot and a shoe 
insert on the left as well as a brace which also encompassed 
his ankle, due to ankle problems.  There were hammertoes 
noted of all the second, third, and fourth toes of both feet, 
and there was a crossover of the second and third toes of the 
right foot, but not of the left.  There was no dorsiflexion 
of the first metatarsophalangeal joints bilaterally.  There 
was 30 degrees of deviation of the great toe on the right 
foot, and 20 degrees deviation on the left foot.  These were 
both laterally.  Therefore, the Board finds that the overall 
picture of the veteran's current symptoms of his pes planus 
indicate that the veteran's current condition most nearly 
approximates the criteria for a 10 percent rating, but the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 30 percent have been 
met.  The medical evidence does not show that the veteran's 
bilateral pes planus was manifested by severe bilateral 
disability with objective evidence of marked deformity such 
as pronation or abduction, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.

Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 10 percent.  38 
U.S.C.A. § 5107 (West 2002).  Significantly, the Board finds 
that the medical evidence demonstrates consistently and 
during this period, the veteran meets the criteria for a 10 
percent disability rating for her service-connected pes 
planus.  Hart, supra.

In reaching this decision the Board considered whether the 
veteran's service-connected pes planus presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996). Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due to the veteran's pes planus, as to 
render impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  The Board is therefore not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007).

II.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Right hand arthritis

Service medical records show no complaints, treatment, or 
diagnosis of arthritis of the right hand or any injury to the 
right hand while in service.  An orthopedic evaluation at the 
time of the veteran's retirement in 1985 showed no complaints 
or findings related to the right hand.  A July 1985 VA 
examination showed no complaints or diagnosis relating to the 
right hand.  The veteran's separation examination for his 
second period of service in 1991 showed no findings or 
diagnosis of a right hand condition.  

May 2002 treatment records from Raleigh Orthopaedic Clinic 
noted the veteran's complaints of a history of problems with 
both thumbs with pain and deformity.  He noted progressive 
wasting of the thenar musculature bilaterally.  X-rays of 
both thumbs showed advanced 1st CMC [carpal metacarpal] joint 
degenerative arthritis with dislocation of the 1st CMC joints 
bilaterally.  The impression was bilateral 1st CMC 
degenerative arthritis, very advanced with significant MP 
hyperextension laxity and marked thenar wasting with numbness 
in the median nerve distribution.  A letter dated July 2002 
from Joel D. Krakauer, M.D., of Raleigh Orthopedic Clinic 
noted that surgery was recommended for the veteran's left and 
right hands.

At a May 2003 VA peripheral nerves examination, the veteran 
reported gradual simultaneous onset of wrist pain in 1967-
1968.  He also reported wearing a brace on his right hand for 
many years because of pain.  

At a June 2006 VA peripheral nerves examination, the veteran 
complained of an electric tingling feeling of the ulnar 
forearm and into the right 4th and 5th fingers.  He stated the 
right arm and hand the tingling during the military, but he 
was not sure if he was ever seen for it.  It was noted he 
also had carpal tunnel syndrome of the right hand and had 
pain of the palmar surface of the right wrist; and has 
arthritis of the right thumb.  The examiner noted 2002 EMG 
showed median neuropathy, but no mention of ulnar neuropathy 
of the right upper extremity.  The specialist's examination 
at that time described findings in the thenar area of the 
right hand, diagnosis carpal tunnel syndrome.  The examiner 
noted the right ulnar neuropathy was first mentioned in 2004 
and there was no medical evidence of ulnar symptoms in the 
records before that.  

At an October 2006 VA examination, the veteran complained of 
pain in the right hand and of difficulty holding things.  
After examination of both hands, the diagnosis was 
degenerative joint disease of the right hand with residual.  
The examiner noted that he could not find any evidence of any 
problems with the right hand in the veteran's service record 
or in his discharge evaluations.  In the examiner's opinion, 
the problems with the right hand were not related to the 
problems with the left hand, or with his military service.  

At his March 2007 Travel Board hearing, the veteran testified 
that he was diagnosed with right hand arthritis prior to 
getting out of the military.  

The Social Security Administration records contain treatment 
records from the Raleigh Orthopaedic Clinic.  Records show 
the veteran underwent a right submuscular ulnar nerve 
transposition in May 2004 due to right cubital tunnel 
syndrome.  The veteran was granted disability benefits based 
on a primary diagnosis of right shoulder impingement and a 
secondary diagnosis of carpal tunnel syndrome.

There is no competent evidence of a right hand condition in 
service or arthritis to a compensable degree within one year 
of separation from service.  See 38 C.F.R. § 3.309(a).  There 
is no evidence of a right hand disorder to include arthritis 
for many years after separation from service, and no 
competent evidence linking any current right hand arthritis 
to service.  The October 2006 VA examiner noted that he could 
not find any evidence of any problems with the right hand in 
the veteran's service record or in his discharge evaluations.  
In the examiner's opinion, the problems with the right hand 
were not related to the problems with the left hand, or with 
his military service.

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's claim for service 
connection for arthritis of the right hand is denied.  As 
such, the benefit of the doubt doctrine is not for 
application, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's October 2002 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim was received by 
VA.  As for the issue of an increased initial evaluation for 
the veteran's service connected bilateral foot disability, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection and a claim for 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective dates have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to the bilateral foot disability.  The 
veteran was later provided with information concerning 
relevant diagnostic codes and their application, and made 
statements, through his representative, indicating actual 
knowledge of what would be required for the increased 
evaluations.  

The Board notes that a subsequent letters in December 2004 
and February 2006 addressed the initial increased evaluation 
claim as well as the service connection claims.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the service 
connected and increased initial evaluation claims.  38 
U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2007).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claim, including service 
medical records, VA examinations, VA treatment records, 
private medical records, and Social Security Administration 
records. 

The veteran testified at a March 2007 Travel Board hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

A disability rating of 10 percent for bilateral pes planus 
with hallux valgus and deformity of the third toe bilaterally 
is granted.

Entitlement to service connection for arthritis of the right 
hand is denied.


REMAND

The Board finds that the issue of entitlement to service 
connection for right knee arthritis should be remanded for 
adjudication by the RO on the theory of secondary service 
connection, as the RO did not comply with the Board's 
December 2007 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998) (remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).

During the March 2007 hearing, the veteran raised the theory 
that his right knee arthritis was secondary to his service 
connected bilateral foot disabilities.  In a December 2007 
Board remand, the RO was directed to readjudicate the claim 
of entitlement to service connection for right knee 
arthritis, to include on a secondary basis, after further 
development of the claim was completed as directed by the 
remand.  In the subsequent issued April 2008 supplemental 
statement of the case, the RO failed to adjudicate the issue 
on a secondary basis.

Accordingly, the case is REMANDED for the following action:

After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for right knee 
arthritis on the theory that his right 
knee arthritis is secondary to his 
service connected bilateral foot 
disabilities.  If the benefit is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


